     Case 1:20-cv-00322-RSK ECF No. 19, PageID.670 Filed 09/16/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


KEVIN ERIC HUFFMAN,

               Plaintiff,

v.                                                           Case No. 1:20-cv-322

COMMISSIONER OF SOCIAL                                       Hon. Ray Kent
SECURITY,

            Defendant,
__________________________________/

                                            OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security (Commissioner) which denied his claim

for disability insurance benefits (DIB) and supplemental security income (SSI).

               Plaintiff filed an application for DIB and SSI on February 6, 2017, alleging a

disability onset date of January 30, 2017. PageID.102. Plaintiff identified his disabling conditions

as chronic depression, attention deficit hyperactivity disorder (ADHD), and right shoulder

problems. PageID.264. Prior to applying for DIB and SSI, plaintiff earned a GED and had past

employment performing clerical work in manufacturing, an injection molding tender, material

handler, and a resident care aide. PageID.72, 91, 109-110, 265. The ALJ reviewed plaintiff’s

claim de novo and entered a written decision denying benefits on January 9, 2019. PageID.54-63.

One copy of the ALJ’s decision in the administrative record (ECF 13-4, PageID.54-63) is

incomplete. The administrative record contains a complete copy of the decision at ECF No. 13-5,

PageID.102-112. This decision, which was later approved by the Appeals Council, has become

the final decision of the Commissioner and is now before the Court for review.

                                                 1
  Case 1:20-cv-00322-RSK ECF No. 19, PageID.671 Filed 09/16/21 Page 2 of 10




               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §§ 404.1505 and 416.905; Abbott v. Sullivan, 905




                                                 2
  Case 1:20-cv-00322-RSK ECF No. 19, PageID.672 Filed 09/16/21 Page 3 of 10




F.2d 918, 923 (6th Cir. 1990). In applying the above standard, the Commissioner has developed

a five-step analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               “The federal court’s standard of review for SSI cases mirrors the standard applied

in social security disability cases.” D’Angelo v. Commissioner of Social Security, 475 F. Supp. 2d

716, 719 (W.D. Mich. 2007). “The proper inquiry in an application for SSI benefits is whether the

plaintiff was disabled on or after her application date.” Casey v. Secretary of Health and Human

Services, 987 F.2d 1230, 1233 (6th Cir. 1993).

                                                 3
  Case 1:20-cv-00322-RSK ECF No. 19, PageID.673 Filed 09/16/21 Page 4 of 10




               II.    ALJ’s DECISION

               Plaintiff’s claim failed at the fourth step. However, the ALJ continued to address

plaintiff’s claim through the fifth step. At the first step, the ALJ found that plaintiff had not

engaged in substantial gainful activity since the alleged onset date of January 30, 2017, and that

he met the insured status requirements of the Social Security Act through June 30, 2021.

PageID.104. At the second step, the ALJ found that plaintiff has severe impairments of depression,

cannabis use disorder, and impingement of the right shoulder. Id. At the third step, the ALJ found

that plaintiff does not have an impairment or combination of impairments that met or equaled the

requirements of the Listing of Impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.105.

               The ALJ decided at the fourth step that:

               After careful consideration of the entire record, I find that the claimant has
       the residual functional capacity to perform medium work as defined in 20 CFR
       404.1567(c) and 4l6.967(c) except the claimant can occasionally climb ladders; can
       occasionally overhead reach with right upper extremity; can perform simple,
       routine, and repetitive tasks; and can tolerate occasional contact with the public and
       co-workers.

PageID.106. The ALJ also found that plaintiff is capable of performing his past relevant work as

an injection molding tender, work which does not require the performance of work-related

activities precluded by his residual functional capacity (RFC). PageID.109.

               In an “alternate” finding at the fifth step, the ALJ found that plaintiff could perform

a significant number of unskilled jobs at the sedentary exertional level.          PageID.110-111.

Specifically, the ALJ found that plaintiff could perform the requirements of unskilled medium

work in the national economy such as laundry worker (27,000 jobs), cook helper (94,000 jobs),

and kitchen helper (146,000 jobs). PageID.111. Accordingly, the ALJ determined that plaintiff

has not been under a disability, as defined in the Social Security Act, from January 30, 2017 (the

alleged onset date) through January 9, 2019 (the date of the decision). PageID.111-112.

                                                 4
  Case 1:20-cv-00322-RSK ECF No. 19, PageID.674 Filed 09/16/21 Page 5 of 10




               III.   DISCUSSION

               Plaintiff has raised two errors on appeal.

               A.     The ALJ’s finding that the plaintiff’s ADHD is not a
               severe impairment because it was not diagnosed by an
               acceptable medical source is not supported by the substantial
               evidence of record and by failing to provide a rationale
               supporting the finding that the plaintiff’s mental impairments
               do not significantly limit basic work skills and in failing to
               provide a rationale supporting the finding that the plaintiff's
               mental impairments do not significantly limit basic work skills,
               the ALJ erred [sic].

               A “severe impairment” is defined as an impairment or combination of impairments

“which significantly limits your physical or mental ability to do basic work activities.” 20 C.F.R.

§§ 404.1520(c) and 416.920(c). As discussed, the ALJ found that plaintiff had severe impairments

of depression, cannabis use disorder, and impingement of right shoulder. PageID.56. Upon

determining that a claimant has one severe impairment the ALJ must continue with the remaining

steps in the disability evaluation. See Maziarz v. Secretary of Health & Human Services, 837 F.2d

240, 244 (6th Cir. 1987). Once the ALJ determines that a claimant suffers from a severe

impairment, the fact that the ALJ failed to classify a separate condition as a severe impairment

does not constitute reversible error. Maziarz, 837 F.2d at 244. An ALJ can consider such non-

severe conditions in determining the claimant’s residual functional capacity. Id. “The fact that

some of [the claimant’s] impairments were not deemed to be severe at step two is therefore legally

irrelevant.” Anthony v. Astrue, 266 Fed. Appx. 451, 457 (6th Cir. 2008). See Hedges v.

Commissioner of Social Security, 725 Fed. Appx. 394, 395 (6th Cir. 2018) (whether the ALJ

characterized the claimant’s mental-health impairments as severe or non-severe at step two was

“legally irrelevant” when the claimant had severe physical impairments and the ALJ considered




                                                 5
  Case 1:20-cv-00322-RSK ECF No. 19, PageID.675 Filed 09/16/21 Page 6 of 10




the limiting effects of all of the claimant’s impairments, including those that were not severe, in

evaluating the claimant’s ability to work in step four) (citing 20 C.F.R. § 404.1545(e)).

               Here, while he ALJ found that plaintiff had three severe impairments, he did not

find that plaintiff had a severe impairment of ADHD:

               To qualify as a medically determinable impairment, as defined by the Social
       Security Act, the alleged impairment must be supported by objective clinical and
       diagnostic findings from an acceptable medical source (20 CFR 416.913(c), SSR
       06-03p). Although claimant alleged ADD, he presented no objective medical
       findings or laboratory tests to support a conclusion that this is a medically
       determinable impairment. Treatment notes with Summit Pointe from prior to his
       alleged onset date mention ADD as a diagnosis, however these were signed by an
       unacceptable medical source (Exhibit 7F). The claimant completed a psychological
       consultative examination with Samantha Wheeler, Ph.D. in June of 2017. At this
       evaluation, the claimant complained of a history of ADHD as a child but stated he
       stopped taking medications for such when he became an adult. Dr. Wheeler noted
       the claimant described symptoms of ADHD, but did not demonstrate such during
       the examination. She did not diagnose him with such (Exhibit 4F).

PageID.105.

               Dr. Wheeler diagnosed plaintiff’s mental condition as “Major Depressive Disorder,

Single episode, Moderate.” Dr. Wheeler indicated that additional information was needed to

confirm or rule out ADHD:

                The claimant describes symptoms of ADHD but does not demonstrate these
       in this examination. Further testing or background information is needed to confirm
       or rule out an ADHD diagnosis.

PageID.371. In evaluating plaintiff’s RFC, the ALJ acknowledged that plaintiff had some mental

deficits: that through August 2018, plaintiff “reported some distractibility or attention deficits, but

noted that he was performing odd jobs to pay child support”; that at Dr. Wheeler’s examination on

June 22, 2017 plaintiff “complaint of problems focusing and feeling as if his mind jumped around

a lot”; and that plaintiff denied taking medication but used “medical marijuana” for depression.

PageID.107. While plaintiff reported problems interacting with one past supervisor, he denied



                                                  6
  Case 1:20-cv-00322-RSK ECF No. 19, PageID.676 Filed 09/16/21 Page 7 of 10




problems getting along with others. PageID.108. In addition, at the administrative hearing,

plaintiff testified that on days he had problems focusing, he could follow simple directions (e.g.,

“get up and go out in the lobby, get a magazine, come back and sit down”), but he could not follow

more complex directions (e.g., “let’s say you picked up a fancy grill and you had to read all those

directions”). PageID.81.

               In addition, the ALJ noted that:

       [Plaintiff] indicated he enjoyed working on cars, fishing, hunting, and spending
       time with his kids. He indicated he completes basic household chores and manages
       his own finances. The claimant's insight and judgment were described as good. His
       stream of mental activity was organized. During a mental status assessment, he
       repeated seven digits forward and backwards. He remembered 3/3 objects after a
       delay. He completed a serial seven sequence and simple arithmetic.

PageID.108. It appears that the ALJ accommodated some of plaintiff’s symptoms by limiting

plaintiff’s RFC to “simple, routine, and repetitive tasks” and “occasional contact with the public

and co-workers.” PageID.106.

               However, the ALJ’s decision was not based on a complete review of the medical

record. As discussed, the ALJ noted that sometime prior to plaintiff’s alleged onset date, an

unnamed “unacceptable medical source” at Summit Pointe diagnosed plaintiff with ADD.

PageID.105. The ALJ did not identify the medical source, but merely cited Exhibit 7F, an exhibit

which contains about 140 pages of medical records (ECF 13-13, PageID.490-521; ECF 13-14,

PageID.522-555; ECF 13-15, PageID.556-606; and ECF 13-16, PageID.607-629). In this regard,

Dr. Wheeler opined that “[f]urther testing or background information is needed to confirm or rule

out an ADHD diagnosis.” PageID.371.

               Plaintiff points out that Sven Zethelius, M.D. made such a diagnosis. Dr. Zethelius

evaluated plaintiff on January 30, 2017 (the alleged disability onset date) and signed his opinion

on February 6, 2017. PageID.562-564. At that time, the doctor diagnosed plaintiff with ADHD,

                                                  7
  Case 1:20-cv-00322-RSK ECF No. 19, PageID.677 Filed 09/16/21 Page 8 of 10




cannabis disorder (mild), and persistent depressive disorder (dysthymia). PageID.563-564. The

ALJ’s decision did not address Dr. Zethelius’ opinion or diagnosis. When Dr. Wheeler examined

plaintiff in June 2017, it appears that she was not aware that a doctor had confirmed a diagnosis of

ADHD in February 2017. Dr. Zethelius’ diagnosis is significant, because it indicates that Dr.

Wheeler’s opinion was not based on an accurate medical history.

                Given this record, the Court concludes that the ALJ’s RFC determination is not

supported by substantial evidence.      Accordingly, this matter should be reversed and remanded

pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the ALJ should evaluate Dr.

Zetheluis’ February 2017 opinion, re-evaluate Dr. Wheeler’s June 2017 opinion, and re-evaluate

plaintiff’s RFC.

                B.     The ALJ failed to find that the evidence of record
                documents that the plaintiff’s severe mental medical
                impairment (ADHD) meets or equals the requirements of
                Listing 12.11.

                At step three, a claimant bears the burden of demonstrating that he meets or equals

a listed impairment. See Evans v. Secretary of Health & Human Services, 820 F.2d 161, 164 (6th

Cir. 1987). In order to be considered disabled under the Listing of Impairments, “a claimant must

establish that his condition either is permanent, is expected to result in death, or is expected to last

at least 12 months, as well as show that his condition meets or equals one of the listed

impairments.” Id. An impairment satisfies the listing only when it manifests the specific findings

described in the medical criteria for that particular impairment. 20 C.F.R. §§ 404/1525(d) and

416.925(d).

                Plaintiff contends that his diagnosis of ADHD and related impairments meet or

equal the criteria of Listing 12.11 (Neurodevelopmental disorders). Plaintiff’s Brief (ECF No. 16,

PageID.646-648). Here, the ALJ addressed another mental condition, Listing 12.04 (Depressive,

                                                   8
    Case 1:20-cv-00322-RSK ECF No. 19, PageID.678 Filed 09/16/21 Page 9 of 10




bipolar and related disorders) (see PageID.105-106), but did not address Listing 12.11. While the

regulations do not require an ALJ to address every listing, the ALJ should discuss a listing if the

record raises a “substantial question” as to whether the claimant could qualify as disabled under

that listing. Sheeks v. Commissioner of Social Security Administration, 544 Fed. Appx. 639, 641

(6th Cir. 2013). In contesting the ALJ’s evaluation, plaintiff “must do more than point to evidence

on which the ALJ could have based his finding to raise a ‘substantial question’ as to whether he

has satisfied a listing.” Smith-Johnson v. Commissioner of Social Security, 579 Fed. Appx. 426,

432 (6th Cir. 2014). “Rather, the claimant must point to specific evidence that demonstrates he

reasonably could meet or equal every requirement of the listing.” Id.

                 In this instance, the Court concludes that plaintiff has met this burden. The

requirements for Listing 12.11 are as follows:

        12.11 Neurodevelopmental disorders (see 12.00B9)1, satisfied by A and B:

        A.       Medical documentation of the requirements of paragraph 1, 2, or 3:

                 1.       One or both of the following:
                          a.      Frequent distractibility, difficulty sustaining attention, and
                                  difficulty organizing tasks; or
                          b.      Hyperactive and impulsive behavior (for example, difficulty
                                  remaining seated, talking excessively, difficulty waiting,
                                  appearing restless, or behaving as if being “driven by a
                                  motor”).
                 2.       Significant difficulties learning and using academic skills; or
                 3.       Recurrent motor movement or vocalization.

                 AND

        B.       Extreme limitation of one, or marked limitation of two, of the following
                 areas of mental functioning (see 12.00F):

                 1.       Understand, remember, or apply information (see 12.00E1).
                 2.       Interact with others (see 12.00E2).

1
 See 20 C.F.R. § 12.00B9a, which provides that the neurodevelopmental disorders in Listing 12.11 are characterized
by onset during childhood and adolescence “although sometimes they are not diagnosed until adulthood”, and that the
symptoms and signs may include “deficits in attention or impulse control.”

                                                        9
 Case 1:20-cv-00322-RSK ECF No. 19, PageID.679 Filed 09/16/21 Page 10 of 10




               3.      Concentrate, persist, or maintain pace (see 12.00E3).
               4.      Adapt or manage oneself (see 12.00E4).

20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 12.11.

               As to the ¶ A criteria of Listing 12.11, plaintiff’s medical history Dr. Zethelius’

opinion indicates that plaintiff was treated for ADHD as a child and that “[h]e is having three jobs

a year, two failed marriages, four kids, [and] has significant difficulties managing money.”

PageID.562. While plaintiff has “excellent social skills,” he cannot finish a task (e.g., changing a

tire) and “[h]e endorsed, in particular, difficulties in maintaining attention, fidgetiness, and being

overly talkative.” PageID.63.

               This leaves the ¶ B criteria. In evaluating Listing 12.04, the ALJ found that plaintiff

did not meet the ¶ B criteria, having only mild or moderate limitations. PageID.105. While these

findings would preclude plaintiff from meeting the ¶ B criteria for Listing 12.11, the findings for

Listing 12.04 were flawed because they were based on Dr. Wheeler’s June 2017 opinion (ECF No.

4). PageID.106. As discussed, supra, Dr. Wheeler’s opinion was based on an incomplete medical

history. Accordingly, on remand, the ALJ should re-evaluate whether plaintiff meets the

requirements of Listing 12.11.

               IV.     CONCLUSION

               For these reasons, the Commissioner’s decision will be REVERSED and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Commissioner is

directed to evaluate Dr. Zethelius’ February 2017 opinion, re-evaluate Dr. Wheeler’s June 2017

opinion, evaluate whether plaintiff meets Listing 12.11, and re-evaluate plaintiff’s RFC. A

judgment consistent with this opinion will be issued forthwith.


Dated: September 16, 2021                             /s/ Ray Kent
                                                      United States Magistrate Judge

                                                 10
